Citation Nr: 1110096	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue before the Board was remanded in July 2009 for further evidentiary and procedural development.  The requested actions were accomplished, however, for reasons discussed in more detail below, the Board must again remand this appeal.

While the Veteran did request a Board hearing in June 2006, he failed to appear for his scheduled January 2009 hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The Board notes that the Veteran has alleged in his June 2005 statement in support of his claim that he has been unemployed due to his mental illness since his discharge from the service in October 1981.  This statement by the Veteran appears to be an attempt to raise the issue of entitlement to a total rating based on individual unemployability (TDIU).  Therefore, the Board refers that issue to the RO for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he first began to have mental problems in his last year in service, and has continued to have mental problems to the present.

The Board remanded this appeal in July 2009 for the purpose of obtaining additional medical and personnel records, specifically any treatment records from October 1981 to October 1986, any additional service treatment and personnel records and any evidence from SSA upon which it relied in establishing an onset date of December 10, 1982 for the Veteran's SSA disability of schizophrenia.  The Veteran was contacted to request authorization for release of any treatment records from October 1981 to October 1986.  The Veteran responded to this request, but the only treatment within the requested timeframe listed was "San Diego, CA doctor's office, 1985" on the consent to release form and did not respond to a request for additional information.  The other medical records of treatment the Veteran listed were associated with the file.  Likewise, additional service treatment and personnel records were obtained, as well as the information requested from SSA.  While the Veteran's separation medical examination and report of medical history were not located, the AMC made a determination that these records were not available and that further attempts to locate them would be futile.  

Service personnel records document that beginning in July 1980 the Veteran began to have discipline problems, including failure to go to his appointed place of duty, breaking a mirror at the enlisted club after having been banned from the club, not shaving for formation and possessing a switchblade knife.  The Veteran was noted to be a discipline problem and had to be monitored closely.  Following his discharge in October 1981, the Veteran was unable to obtain employment and eventually became homeless.  In November 1986, he was diagnosed as schizophrenic and declared disabled as a result by SSA, with an onset date in December 1982.  In April 2001, the Veteran was admitted to a state hospital due to his mental disorder for a week.  During this hospitalization, the Veteran reported a long history of mental illness and stated that his last episode had been caused by his not taking medication for the past two months.  The Veteran was diagnosed with psychotic disorder, not otherwise specified (NOS) and chronic alcohol dependence.  More recent treatment records indicate the Veteran was attending VA group counseling in 2006 and had a diagnosis of depressive disorder, NOS.

The Veteran has not been provided with a VA examination in conjunction with his claim.  Generally, the VA has a duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  With respect to the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 82.

The Veteran has a diagnosis of a current mental disability and his claim states that he began to have mental problems in service.  He alleges that his sergeant told him that he had mental problems in his last year of service as well.  The service personnel records indicate that around that time his discipline problems began.  The discipline problems, which include failure to care for personal hygiene, disorderly behavior, failure to respond to counseling and the need for constant supervision could be symptoms of a mental disorder.  The Board has no reason to doubt the credibility of the Veteran's report of mental problems.  While neither the Veteran nor his sergeant are competent to diagnose him with a mental disorder, the Veteran is competent to testify to symptoms he experiences, such as memory loss.  The Board finds that the Veteran's lay statement to be credible.  Considering the documented disciplinary infractions, along with his diagnosis of schizophrenia with an onset date fourteen months after service, and his continued mental health problems, unemployability, and homelessness following service, the Board finds there is sufficient evidence to warrant an VA examination to determine whether the Veteran's current mental disorder is related to service.

The Board also notes that El Paso VAMC records have been obtained through July, 2006.  These records indicate that the Veteran receives ongoing care at El Paso VAMC, therefore current treatment records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request any VA medical records from the VAMC in El Paso, Texas from July 2006 to the present that may be held by that facility and associated with the claims file.  

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination for the purpose of obtaining an opinion regarding the etiology of any mental disorder, including schizophrenia, psychotic disorder not otherwise specified or depressive disorder.  The claims file, including a copy of this remand, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  After reviewing the record, the VA clinician should provide a diagnosis for each extant disability.  The examiner should give his opinion as to whether an acquired psychiatric disorder began during service, or whether an acquired psychiatric disorder preexisted service and underwent a permanent increase in its underlying level of pathology during service, or whether a psychosis was manifested during the one year period immediately following the veteran's discharge from service in October 1981.  The degree of probability should be expressed in terms of more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent).  The opinion should reflect consideration of all lay and medical evidence.

3.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


